Citation Nr: 0411747	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-13 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an increased evaluation in excess of 10 
percent for right knee meniscectomy.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Patricia Olson, Law Clerk


INTRODUCTION

The veteran had active military service from October 1974 to 
May 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The Board notes that the issue of service connection for 
hearing loss has been divided into two issues, left ear 
hearing loss and right ear hearing loss, for the purpose of 
simplifying adjudication of the veteran's claim.

The issues of entitlement to service connection for tinnitus 
and left ear hearing loss as well as the issue of entitlement 
for an increased evaluation for right knee meniscectomy are 
addressed in the Remand portion of this decision.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A September 1998 rating decision denied entitlement to 
service connection for hearing loss.

2.  Evidence received since the September 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim of service connection for 
hearing loss of the left ear and raises a reasonable 
possibility of substantiating that claim.

3.  Evidence received since the September 1998 rating 
decision relates to an unestablished fact necessary to 
substantiate the veteran's claim of service connection for 
hearing loss of the right ear but does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The September 1998 rating decision which denied a claim 
for service connection for hearing loss, is final.  38 U.S.C. 
§ 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

2.  Evidence received since the September 1998 rating 
decision is new and material as it relates to the veteran's 
left ear hearing loss, and the veteran's claim of service 
connection for left ear hearing loss is reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108 (West 2002); 38 C.F.R. 
§§  3.156, 3.159 (2003).

3.  Evidence received since the September 1998 rating 
decision is not new and material as it relates to the 
veteran's right ear hearing loss, and the veteran's claim of 
service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5108 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Duty to Notify

I.  Hearing Loss and Tinnitus

In December 2002 the RO sent a letter to the veteran advising 
him what evidence was required to substantiate his claims of 
service connection as well as what evidence was required to 
reopen a previously-denied claim.  The letter also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA would attempt to obtain evidence such as 
medical records, employment records, or records from other 
federal government agencies, but that the veteran was 
responsible for providing sufficient information to VA to 
identify the custodian of any records in order to request 
them.  Therefore, the Board finds that in regards the claims 
of service connection for hearing loss and tinnitus, the 
Department's duty to notify has been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Right Knee Meniscectomy

Regarding the claim of increased evaluation for the veteran's 
service-connected status post right knee meniscectomy, a 
review of the claims file reveals that the veteran has not 
been properly notified of the provisions of the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
particular, the Board notes that the veteran was not informed 
of the evidence necessary to substantiate his claim of an 
increased evaluation.  Therefore, it is apparent that the 
Board must remand that portion of the case to ensure that the 
veteran is properly notified of the VCAA and to determine 
whether all evidence needed to consider the claim has been 
obtained.  
  
VCAA Timing

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim of VA benefits.  The 
Board notes that the December 2002 VCAA letter which preceded 
the February 2003 rating decision satisfies the timing 
element of the Pelegrini decision for the veteran's claims on 
appeal.  

Duty to Assist

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  The veteran 
has not referenced any unobtained evidence that might aid his 
claim or that might be pertinent to the bases of the denial 
of his claim.  In fact, in response to the RO's December 2002 
notice letter, the veteran made a statement in support of 
claim on December 17, 2002 that "all of the information was 
submitted to you."  

I.  Hearing Loss

The Board notes that the veteran has not been afforded a VA 
medical examination for hearing loss.  When the issue on 
appeal involves the matter of whether a previously denied 
claim may be reopened, VA's duty to assist the veteran in the 
development of his claim is not triggered unless and until 
the claim is reopened.  See 38 U.S.C.A. § 5103A.  



II.  Tinnitus

The Board also notes that the veteran has not been afforded a 
VA medical examination for tinnitus.  It is the Board's 
opinion that further development of this issue is necessary 
as will be explained further in the Remand portion of this 
decision.  

Request to Reopen the Veteran's Claim of Service Connection 
for Hearing Loss

The veteran's claim of service connection for hearing loss 
was finally denied in a September 1998 rating decision.  38 
U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1998).  A claim, which is the subject of a prior final 
decision, may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The veteran's application to reopen his claim of service 
connection for hearing loss was received in November 2002.  
The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the veteran filed his claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

It appears that the RO did reopen the veteran's claim in the 
February 2003 rating decision and in the March 2003 statement 
of the case.  The Board, however, must make its own 
determination as to whether new and material evidence has 
been presented to reopen the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (1996).

Evidence received since the September 1998 rating decision 
includes a September 2002 letter from the veteran's private 
physician and attached results from a September 9, 2002 
hearing test, the veteran's and his representative's written 
statements, and the veteran's testimony at the October 2003 
Board hearing.  

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

The September 2002 letter from the veteran's private 
physician stated that the veteran had "noted a hearing loss 
for about twenty years."  The physician also stated that the 
veteran did have "a history of hearing loss after his 
military experience many years ago" and that "[t]here has 
been no further noise exposure after the military experience 
of any significance."  The audiogram revealed a mild to 
moderate left high frequency sensorineural hearing loss.  The 
physician indicated that the veteran's right ear was well 
preserved with an SRT of 10 bilaterally.    

On the audiological evaluation performed by the veteran's 
private physician in September 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
10
15
LEFT
10
15
10
45
50

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.

The Board finds that the new evidence (the September 2002 
letter from the veteran's private physician and attached 
audiogram), coupled with the veteran's October 2003 Board 
hearing testimony, relates to an unestablished fact necessary 
to substantiate the veteran's claim, i.e., that the competent 
medical evidence shows that the appellant currently has a 
left ear hearing disability as defined by the regulation; and 
this evidence, coupled with the October 2003 hearing 
testimony, raises a reasonable possibility of substantiating 
a claim for left ear hearing loss.  

In regards to right ear hearing loss, however, the evidence 
does not raise a reasonable possibility of substantiating the 
claim as the evidence of current right ear hearing acuity 
does not satisfy the hearing loss disability criteria of 38 
C.F.R. § 3.385.  


ORDER

1.  New and material evidence having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a left ear hearing loss is granted.

2.  New and material evidence not having been submitted, the 
veteran's application to reopen the claim of entitlement to 
service connection for a right ear hearing loss is denied.

REMAND

In regards to the veteran's left ear hearing loss and 
tinnitus, it is the Board's opinion that further development 
of the case is necessary.  In this regard, a medical opinion 
in conjunction with the review of the entire record and 
examination of the veteran is warranted to indicate whether 
or not the veteran's current left ear hearing loss and 
tinnitus resulted from his military service.  38 C.F.R. 
§ 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of the 
evidence necessary to substantiate the 
veteran's claim of an increased 
evaluation for right knee meniscectomy, 
any evidence not previously provided to 
VA which is necessary to substantiate the 
veteran's claim, and whether VA or the 
veteran is expected to obtain any such 
evidence (Quartuccio).  The RO should 
also consider whether a medical 
examination is necessary.

2.  The veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of his present left ear 
hearing loss and tinnitus.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's current left ear 
hearing loss and tinnitus is related to 
the veteran's military service.  

3.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



